Citation Nr: 0933087	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-09 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.


FINDING OF FACT

The Veteran's PTSD is productive of serious impairment, with 
social isolation, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships; moreover, there is evidence of record 
suggesting such a level of impairment throughout the pendency 
of this appeal.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to an increased evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As noted below, numerous treatment providers have rendered 
Global Assessment of Functioning (GAF) scores pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the GAF is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.  A score in the range of 51 to 60  
indicates moderate symptoms (e.g., a flattened affect, 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers). A GAF score of 41 to 50 reflects a serious level 
of impairment (e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting), or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). 
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  See also 38 C.F.R. § 4.126(a) (an evaluation 
shall be based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of examination).

In this case, the Board has considered the evidence of record 
in light of the criteria cited above and finds that the 
Veteran's PTSD is more appropriately rated as 50 percent 
disabling than as 30 percent disabling.  As early as May and 
June of 2004, his VA social worker assigned a GAF score of 
48.  His VA examination reports have contained GAF scores 
ranging from 50 (January 2008) to 55 (June 2004).  While the 
June 2004 VA examination report indicates moderate 
symptomatology, the examiner did describe the Veteran as 
being "quite socially isolated" and "significantly 
depressed."  Significant findings from the August 2007 VA 
examination report included estrangement from others, 
hypervigilance, exaggerated startle response, and avoidance 
of events and interactions.  The January 2008 VA examination 
report provides contains the clearest evidence of a level of 
disability consistent with a 50 percent evaluation, as the 
Veteran was noted to be seriously impaired in his functioning 
and, specifically, seriously impaired in his social 
functioning, as he had no real social connections to anyone 
except for "his paramour," his daughter, his mother, and 
one friend.  

Based on the above evidence, the Board finds occupational and 
social impairment with disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  These findings are sufficient to 
support a 50 percent evaluation.  While there does appear to 
be some marginal worsening of the Veteran's symptomatology 
during the course of the appeal, as reflected in the GAF 
scores from his examination reports, the Board finds that the 
evidence also reflects that the disability level during the 
entire course of the appeal has consistently more closely 
approximated the criteria for a 50 percent evaluation than 
that for a 30 percent evaluation.  See 38 C.F.R. § 4.7.  It 
is for this reason that the Board has also determined that 
staged ratings, pursuant to Hart, are not warranted in this 
case.

The Board has also considered whether an even higher 
evaluation is warranted in this case.  In terms of the 
criteria of Diagnostic Code 9411, there is no evidence 
whatsoever in the VA examination reports and treatment 
records to suggest obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  

The Board has carefully considered the comment from the 
January 2008 VA examination report that the Veteran "appears 
to be, for all intents and purposes, unemployable," 
particularly in light of his GAF scores of 50 or below.  
Nowhere in this report or elsewhere in the record, however, 
has any medical or mental health professional opined that the 
Veteran is unemployable solely on account of PTSD.  Notably, 
in another section of the January 2008 report, it was noted 
that the Veteran had both a laminectomy and a cervical fusion 
and that "[t]he [V]eteran's perspective is that these back 
surgeries cause him to be disabled to such an extent that he 
was no longer employable."  Also, in the August 2007 VA 
examination report, the examiner noted that the Veteran 
"does not believe he would have had to stop working due to 
PTSD."  Overall, the Board finds that the Veteran's 
unemployability has not been shown to be due to PTSD, in and 
of itself, and that the degree of occupational interference 
due to PTSD is fully contemplated by a 50 percent disability 
evaluation.

As to suicidal ideation, there are conflicting findings of 
record.  The Veteran's representative noted in a July 2009 
brief that an April 2007 VA therapy note contains a reference 
to suicidal ideation.  The Board has reviewed this note but 
observes that it concerns a group therapy session.  Reference 
to one veteran's "serious period of anxiety that occurred 
about three weeks ago with suicidal ideation" is made, but 
nowhere in the record is it clearly stated that the 
individual in question is this Veteran.  The Board does note 
that, during his August 2007 VA examination, the Veteran 
reported "occasional suicidal ideation but denied intent."  
During outpatient treatment from one day earlier in August 
2007, however, the Veteran noted "some hopelessness but no 
suicide ideation or attempts."  Earlier, during the June 
2004 VA examination, he denied ever being suicidal.  During 
his January 2008 VA examination, he reported feelings of 
hopelessness, helplessness, and worthlessness, but the 
examiner noted that "[the Veteran] has never been actively 
suicidal."  

While suicidal ideation is one of the factors for 
consideration for a 70 percent evaluation, the Veteran's 
statements as to suicidal ideation, even those made within 
the same month (in August 2007), have been contradictory.  At 
a minimum, it is apparent that any suicidal thoughts have 
been sporadic in nature and have not been accompanied by any 
indication of intent.  In any event, the Board finds that the 
conflicting nature of the Veteran's statements as to suicidal 
ideation underscore that this finding, absent any showing of 
the other criteria for a 70 percent evaluation, is 
insufficient to support such an evaluation.  See 38 C.F.R. § 
4.126(a).

Finally, the Veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

Overall, the evidence supports a 50 percent evaluation, but 
not more, for the Veteran's PTSD.  To that extent, the appeal 
is granted.  See 38 C.F.R. §§ 4.3, 4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, for increased rating claims, adequate VA notice 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

Here, the Veteran received an initial notice letter in May 
2004 that fulfilled all of the Vazquez requirements, except 
that the criteria of Diagnostic Code 9411 were not included.  
The Veteran was furnished with the provisions of Diagnostic 
Code 9411 in a March 2005 Statement of the Case.  In May 
2008, a corrective notice letter was issued pursuant to 
Vazquez-Flores, and this letter contained both a description 
of VA's rating procedures and the full criteria of Diagnostic 
Code 9411.  The Veteran's claim was subsequently 
readjudicated in a May 2008 Supplemental Statement of the 
Case.  Later in the same month, he notified the RO that he 
was waiving his 60-day requirement to submit new information, 
had no new information to submit, and wanted his claim 
decided as soon as possible.

In summary, the initial May 2004 notice letter was not fully 
in compliance with Vazquez-Flores, but subsequent corrective 
action and readjudication have ensured that any notice errors 
were not prejudicial.  Id. at 46-47; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007) (for a determination 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair").

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's recent VA 
treatment records have been obtained.  The RO also obtained 
his Social Security Administration (SSA) medical records.  
Finally, the Veteran has been afforded three VA examinations 
in conjunction with this claim.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


